Citation Nr: 0526938	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  96-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin condition of the 
abdomen, genitals, back, arms, and chest.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

In a May 2000 decision, the Board denied the veteran's claim.  
He appealed this decision to the United States Court of 
Appeals for Veterans Claims (Veterans Claims Court).  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The statute amended and clarified VA's duty 
to assist claimants in the development of the facts relevant 
to their claims, and is applicable to claims pending at the 
time of its enactment, including the present claim before the 
Board.  

In December 2000, the Veterans Claims Court vacated the 
Board's May 2000 decision and remanded the case for 
readjudication in light of the new statutory requirements.

Thereafter, the Board remanded the claim in November 2003, 
June 2004, and February 2005 for procedural due process.  It 
is now ready for appellate review.


FINDINGS OF FACT

1.  Service medical records reflect that the veteran was 
treated for itching and blisters associated with chicken pox.  
There is no evidence of treatment with DDT for lice or 
complaints of watery eyes.

2.  The service separation examination is negative for a skin 
disorder of any kind or for skin residuals associated with 
chicken pox.

3.  Several months after discharge, the veteran was 
hospitalized on two occasions, once for acute tonsillitis and 
he underwent a tonsillectomy and once for urethritis.  A 
diagnosis of hookworms was noted at both hospitalizations.  
His skin examinations were "clear."

4.  Post-service medical evidence is negative for treatment 
for a skin disorder for many years after service separation.

5.  The weight of medical evidence does not support a medical 
nexus between the veteran's military service and any current 
skin disorders.


CONCLUSION OF LAW

A skin condition of the abdomen, genitals, back, arms, and 
chest was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran initially maintained that he developed a skin 
condition of the abdomen, genitals, back, arms, and chest 
during military service and continues to experience a skin 
disorder.  He subsequently maintained that he and other men 
in his unit were sprayed with a pesticide because of lice and 
he developed watery eyes and itching, which continues through 
the present time.

At a personal hearing in April 1997, the veteran testified 
that he developed blisters in 1953 on his head, genitals, and 
arms.  He indicated that he was told he had small pox not 
chicken pox and was put in quarantine for seven days.  He 
reported that he was then infected with a parasite called 
crab-lice two months later while on guard duty in Korea.  He 
stated that everyone became infected and they were all shaved 
and sprayed with poison.  He thought the spray smelled like 
DDT but they were never told what the chemical compound was.  
He said that he developed a rash 10-15 days after the 
fumigation and had been treated for a skin condition ever 
since.  

The veteran related that he was treated at a clinic right 
after discharge and was told that the blisters on his body 
were the reason he developed an inflammation of his tonsils.  
He testified that he subsequently sought private medical 
treatment after service.  He indicated that he had itching, 
blisters, and watery eyes.  He was on medication for itching.

After a careful review of the claims file, the Board finds 
that the claim must be denied.  First, the Board finds that 
there was no chronic skin disorder noted during active duty.  
The entrance examination related a diagnosis of mild 
pyodermatitis of the skin on the abdomen and genitalia.  
Moreover, a pre-induction examination related a diagnosis of 
moderate scabies, but it was found to be non-disqualifying.  

In July 1953, the veteran was treated for urticaria with the 
"allergen undetermined."  There was apparently no follow-
up.  In March 1954, he sought treatment for rash and itching.  
The diagnosis was chicken pox and he was hospitalized for a 
period of time.  There appears to be no permanent sequela as 
a result of chicken pox.  

In a November (no year) ENT consultation note, the veteran 
reported that he had difficulty seeing at night.  There were 
multiple differential diagnoses listed but none related to 
pesticide or chemical exposure.  In a May 1955 separation 
examination, the clinical evaluation of the skin and eyes was 
normal.  It was noted that "some gun powder fell in the eyes 
at Korea - no sequelae."  Therefore, there is no in-service 
evidence of a chronic skin disorder.   

In August 1955, some three months of service separation, the 
veteran was hospitalized with acute tonsillitis and underwent 
a tonsillectomy.  At the time of hospitalization, he was also 
diagnosed with a hookworm infection (an intestinal parasite).  
A history and physical at that time showed his skin to be 
clear.  In December 1955, he was hospitalized with 
nonspecific urethritis and a hookworm infestation was again 
noted.  A physical examination reflected that his skin was 
clear.  This evidence indicates the veteran had no skin 
disorder shortly after military discharge.

There is no further mention of a skin disorder in the claims 
file until November 1994, when a nursing triage note 
reflected that the veteran complained of a four-day history 
of a hard area on the plantar area of both feet, with itching 
on the hands and back.  The nursing diagnosis was "knowledge 
deficit on skin condition."  The medical diagnosis was 
cellulitis of the right foot.  This is the first mention of a 
skin disorder for nearly 40 years after military separation.  
In a follow-up treatment record, his skin rash was noted to 
be work-related.

In January 1995, the veteran was treated for pruritus over 
his body.  He was diagnosed with eczema and urticarial-like 
lesions.  In June 1995, he filed the current claim.  He 
maintained that his skin condition had its onset during 
military service and had remained to the present.  He 
reflected that, at its worse, the condition covered most of 
his body, particularly the abdomen, genitals, back, arms, and 
chest.  He reported itching and blisters of the affected 
areas.  

In support of his claim, the veteran submitted service 
medical records showing treatment for chicken pox and his 
induction physical showing a diagnosis of mild pyodermatitis 
of the skin.  Subsequent medical evidence associated with the 
claims file shows diagnoses of probably contact dermatitis, 
neurodermatitis, and folliculitis.  The most recent diagnosis 
includes dermatographic urticaria. 

Notwithstanding the veteran's continued assertions of skin 
problems since military service, the evidence associated with 
the claims file shows the onset of skin symptomatology 
(itching) in late 1994/early 1995, nearly 40 years after 
service separation.  Thus, the multi-year gap between 
separation from service and skin complaints fails to satisfy 
the continuity of symptomatology required to support the 
claim for entitlement to service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that the 
weight of medical evidence fails to support his claim.  

Specifically, none of the treating physicians attributed the 
veteran's skin disorders to active military service at the 
time of initial post-service diagnosis.  The mere contentions 
of the veteran as to a medical nexus, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his complaints with an event or 
incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

Further, the Board has carefully considered a letter from a 
safety consultant dated in May 2002.  In the letter, the 
consultant related that he had studied the case file of the 
veteran and determined that:

the skin condition (itching and 
blistering) and watery eyes experienced 
by [the veteran], more likely than not, 
was caused by exposure to DDT above the 
safe levels established by OSHA and ACGIH 
as 1 milligrams per cubic meter and NIOSH 
as 0.5 milligrams per cubic meter.  Also, 
damage to the liver and kidneys (chronic) 
could result from the exposure to DDT and 
the fact that DDT may be a carcinogen in 
humans (IARC - Group 2B) can not be 
ignored.

While written in support of the veteran's claim, the Board 
places less probative value on the letter as it is not 
consistent with the contemporaneous medical evidence of 
record.  First, the basic premise of the opinion - that the 
veteran was sprayed with DDT - is not supported by the 
record.  In fact, there is no indication that the veteran 
experienced or was treated for "crab-lice" while in 
service.  

The veteran testified that his exposure to DDT came two 
months after treatment for "small pox" (the service record 
shows he was diagnosed with chicken pox in March 1954); 
however, there is no evidence of medical treatment from March 
1954 until November 1954, when he complained of headache and 
malaise.  An ENT consultation note dated in November (no year 
reported) showed treatment for loss of night vision.  
Therefore, there is no indication that he was treated for 
lice.  

Moreover, even if he was treated for a condition such as 
lice, there is no indication that he was sprayed directly 
with DDT.  While he stated that it smelled like DDT, he 
acknowledged that he did not know what the chemical compound 
was.  Therefore, the Board finds that the essential component 
of the consultant's opinion is not supported by the record.

Next, the Board tends to place less probative value on the 
consultant's opinion that in-service itching and blistering 
were caused by exposure to DDT above safe levels because the 
evidence shows that the veteran's complaints of itching and 
blistering in service were the result of chicken pox.  
Although he testified that he was diagnosed with small pox, 
the service medical evidence is clear that he was diagnosed 
and hospitalized with chicken pox.  

Further, despite the consultant's assertion, the service 
records show that the veteran did not, in fact, experience 
watery eyes while on active duty.  His complaints were 
essentially itching and blisters clearly attributed to 
chicken pox.  His complaints related to watery eyes came many 
years after military service.  Therefore, the premise that 
the veteran's in-service itching, blisters, and watery eyes 
were caused by exposure to DDT above safe levels is not 
supported by the evidence.

The Board has considered the veteran's statements and sworn 
testimony that he has experienced a skin disorder since 
separation from service in 1955.  Although the veteran's 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of a chronic skin disorder until many 
years after service.  He lacks the medical expertise to offer 
an opinion as to the existence of current pathology, as well 
as to medical causation of any current disability.  In the 
absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, the absence of a medical nexus, service 
connection is not warranted for a skin disorder.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in July 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issue on appeal was re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in June 1998, March 2004, and May 2005.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

The July 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the March 2004 and May 2005 SSOCs.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

An attempt was made to associate Social Security 
Administration (SSA) records with the claims file but SSA 
reported that the veteran had not filed a claim for 
disability.  With respect to the veteran's statements that he 
had been treated as various private medical facilities after 
service, the veteran himself acknowledged that records were 
not available from the multiple medical facilities from which 
he was treated.  Therefore, a remand to obtain private 
medical records would be futile.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion is not 
needed in this case as there was no chronic skin disorder in 
service, no evidence of continuity of symptomatology, and the 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Entitlement to service connection for a skin condition of the 
abdomen, genitals, back, arms, and chest is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


